DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it is over 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-11, 13-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamane et al (US 2017/0124404A1).
Regarding claim 1, Yamane teaches a system (Figures 1-14; Paragraph 0042) for administering a hazard condition warning for a vehicle, and capable of doing so during a package delivery operation (since the vehicle system which administers the warning is a vehicle which can/will deliver "packages" during regular use), the system comprising: one or more sensors (cameras 22, 24) configured to detect a hazard condition in a vicinity of the vehicle and to generate data indicative of the hazard condition (Paragraphs 0043-0044 and 0052); an operator sensor configured to detect a location of an operator (where the "user" is approaching the vehicle) of the vehicle relative to the delivery vehicle (Paragraphs 0059-0063, 0068-0074); one or more indicators (30, 32, 34, 36, 38; and/or display 110) configured to generate an alert (A, A1, A2, A3, A4, A5, etc.; and/or the image IM displayed on display 110) corresponding to the hazard condition (Figures 2-3, 5-10, and 11-14); Paragraphs 0045-0046, 0052, 0066-0076, and 0077-0091); a memory that stores computer-executable instructions; and a processor configured to access the memory and execute the computer-executable instructions (See 10/50/100/100A, described throughout Specification) to: determine whether the hazard condition is present based on the data indicative of the hazard condition from the one or more sensors (Paragraph 0052); and cause, based on a presence of the hazard condition and the detected location of the operator relative to the vehicle, the one or more indicators to generate the alert (Figures 2-3, 5-10, and 11-14; Paragraphs 0045-0046, 0052, 0066-0076, and 0077-0091).
Regarding claim 2, Yamane discloses the invention of claim 1 as discussed above, and Yamane teaches that the one or more sensors are disposed on at least one of a front, rear, or side panel of the vehicle (Paragraphs 0043-0044).
Regarding claim 7, Yamane discloses the invention of claim 1 as discussed above, and Yamane teaches that the one or more sensors comprise one or more cameras configured to capture and transmit image data indicative of the hazard condition (Paragraph 0043-0044 and 0052).
Regarding claim 8, Yamane discloses the invention of claim 7 as discussed above, and Yamane teaches that the hazard condition comprises at least one of a surface condition or tripping hazard (Paragraph 0052).
Regarding claim 9, Yamane discloses the invention of claim 7 as discussed above, and Yamane teaches that the processor is configured to determine, if the vehicle is stationary, whether the hazard condition is present by executing a real-time object detection system based on the image data (Paragraphs 0045-0046, 0052, 0066-0076, and 0077-0091).
Regarding claim 10, Yamane discloses the invention of claim 7 as discussed above, and Yamane teaches that the one or more cameras are configured to detect the location of the operator relative to the vehicle (Paragraphs 0043-0044, 0060, 0064 [when the user is within the camera viewing range]).
Regarding claim 11, Yamane discloses the invention of claim 1 as discussed above, and Yamane teaches that the operator sensor comprises a key fob configured to be carried by the operator (Paragraph 0053).
Regarding claim 13, Yamane discloses the invention of claim 1 as discussed above, and Yamane teaches that the one or more indicators comprises one or more lights (See figures and paragraphs cited above).
Regarding claim 14, Yamane discloses the invention of claim 13 as discussed above, and Yamane teaches that the one or more lights are configured to illuminate in a manner to direct attention to the hazard condition (See figures and paragraphs cited above).
Regarding claim 15, Yamane discloses the invention of claim 14 as discussed above, and Yamane teaches that the manner comprises at least one of flashing, changing color of illumination (by using different wavelength light), flashing in a vicinity of the hazard condition, sequencing flashing in a direction of travel of the hazard condition (Paragraphs 0048 and 0073).
Regarding claim 16, Yamane discloses the invention of claim 1 as discussed above, and Yamane teaches that the one or more indicators are integrated within a human-to-machine interface (HMI) of the vehicle (110), and wherein the processor is configured to cause the HMI to generate the alert (Paragraphs 0079-0092 [additionally the light display indicator may be interpreted as a human-to-machine interface, absent specific definition]).
Regarding claim 18, Yamane discloses the invention of claim 1 as discussed above, and Yamane teaches that the one or more indicators are integrated within a mobile phone application, and wherein the processor is configured to cause the mobile phone application to generate the alert by sending a notification to the mobile phone application (Paragraphs 0079-0092).
Regarding claim 19, Yamane teaches a method for administering a hazard condition warning for a vehicle (including during a package delivery operation)(Figures 1-14; Paragraphs 0042-0044, 0052, 0067, etc.), the method comprising: determining a hazard condition in a vicinity of the vehicle (Paragraphs 0043-0044 and 0052); determining a location of an operator relative to the vehicle (Paragraphs 0059-0063, 0068-0074); and causing, based on the hazard condition and the location of the operator relative to the vehicle, an alert (Figures 2-3, 5-10, and 11-14; Paragraphs 0045-0046, 0052, 0066-0076, and 0077-0091).
Regarding claim 20, Yamane teaches a vehicle (Figures 1-14; Paragraph 0042), comprising: a hazard sensor (cameras 22, 24) configured to detect a hazard condition in a vicinity of the vehicle (Paragraphs 0043-0044 and 0052); an operator sensor configured to detect a location of an operator of the vehicle (Paragraphs 0059-0063, 0068-0074); and an indicator (30, 32, 34, 36, 38; and/or display 110) configured to generate, based on the hazard condition and the location of the operator, an alert (Figures 2-3, 5-10, and 11-14; Paragraphs 0045-0046, 0052, 0066-0076, and 0077-0091). 
It is noted that the function attributed to the indicator is interpreted as being intended use of the "indicator" because the indicator as claimed does not include structure which can inherently perform a generation of an alert based on the hazard condition and the location of the operator. An electronic controller (configured to control the indicator to alert) is required in the disclosed invention in order to cause the alert of the indicator based on the hazard condition and the location of the operator. The rejection above cites the function as being taught by the reference, although the actual performance of the function is not required in the prior art teaching.

Claim(s) 1-7, 9, 11-12, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gurghian et al (US 2017/0369016A1).
Regarding claim 1, Gurghian teaches a system (Figures 1-4c; Paragraphs 0009-0021) administering a hazard condition warning for a vehicle, and capable of doing so during a package delivery operation (since the vehicle system which administers the warning is a vehicle which can/will deliver "packages" during regular use), the system comprising: one or more sensors (202, 203, 204, 206) configured to detect a hazard condition in a vicinity of the vehicle and to generate data indicative of the hazard condition (Paragraphs 0021, 0034); an operator sensor (seat or door sensors, or key fob detection) configured to detect a location of an operator of the vehicle relative to the delivery vehicle (Paragraphs 0011, 0037, 0039, 0040); one or more indicators (display, speakers, seat vibrator) configured to generate an alert corresponding to the hazard condition (Paragraphs 0029, 0041); a memory that stores computer-executable instructions; and a processor configured to access the memory and execute the computer-executable instructions (See computing device 100 in Paragraphs 0012-0019, and/or computing platform of vehicle 201 in Paragraphs 0031-0032, and/or general computing structure in Paragraphs 0047-0048, and/or hazard detection module 211 in Paragraphs 0021, 0028-0029, and 0036-0042) to: determine whether the hazard condition is present based on the data indicative of the hazard condition from the one or more sensors (Paragraphs 0021, 0027-0029, 0032, 0034, and 0036-0042); and cause, based on a presence of the hazard condition and the detected location of the operator relative to the vehicle, the one or more indicators to generate the alert (Paragraphs 0029, 0042, 0045-0046).
Regarding claim 2, Gurghian discloses the invention of claim 1 as discussed above, and Gurghian teaches that the one or more sensors are disposed on at least one of a front, rear, or side panel of the delivery vehicle (Figures 1-4c; Paragraphs 0021, 0034).
Regarding claim 3, Gurghian discloses the invention of claim 1 as discussed above, and Gurghian teaches that the one or more sensors comprise one or more radar sensors (204) configured to detect a hazard condition comprising a moving body relative to the delivery vehicle (Paragraph 0021).
Regarding claim 4, Gurghian discloses the invention of claim 3 as discussed above, and Gurghian teaches that the one or more radar sensors are configured to detect at least one of position, speed, distance, or direction of travel of the moving body (Paragraph 0021).
Regarding claim 5, Gurghian discloses the invention of claim 1 as discussed above, and Gurghian teaches that the one or more sensors comprise one or more ultrasonic sensors (206) configured to detect a hazard condition comprising a static body relative to the delivery vehicle (Paragraph 0021 [the system will detect a static car, bicycle, etc. via ultrasonic sensor(s)]).
Regarding claim 6, Gurghian discloses the invention of claim 3 as discussed above, and Gurghian teaches that the processor is configured to determine, if the delivery vehicle is stationary, whether the hazard condition is present by determining an amount of space (defined by the "defined space" 406) between the static body and the delivery vehicle (Paragraphs 0021, 0024, 0033-0046).
Regarding claim 7, Gurghian discloses the invention of claim 1 as discussed above, and Gurghian teaches that the one or more sensors comprise one or more cameras (203) configured to capture and transmit image data indicative of the hazard condition (Figure 2; Paragraph 0021).
Regarding claim 9, Gurghian discloses the invention of claim 1 as discussed above, and Gurghian teaches that the processor is configured to determine, if the delivery vehicle is stationary, whether the hazard condition is present by executing a real-time object detection system based on the image data (inherent to the method).
Regarding claim 11, Gurghian discloses the invention of claim 1 as discussed above, and Gurghian teaches that the operator sensor comprises a key fob configured to be carried by the operator (Paragraph 0011).
Regarding claim 12, Gurghian discloses the invention of claim 1 as discussed above, and Gurghian teaches that the operator sensor comprises a door sensor configured to determine whether a door of the delivery vehicle is open or closed, and wherein the processor determines that the operator is inside the delivery vehicle when the delivery vehicle is parked and the door is closed (Paragraphs 0011, 0037, 0039, 0040).
Regarding claim 16, Gurghian discloses the invention of claim 1 as discussed above, and Gurghian teaches that the one or more indicators are integrated within a human-to-machine interface (HMI) of the delivery vehicle, and wherein the processor is configured to cause the HMI to generate the alert (Paragraph 0041).
Regarding claim 17, Gurghian discloses the invention of claim 1 as discussed above, and Gurghian teaches that the alert comprises an audio alert (Paragraphs 0029 and 0041).
Regarding claim 19, Gurghian teaches a method for administering a hazard condition warning for a vehicle (including during a package delivery operation)(Figures 1-4c; Paragraphs 0009-0021), the method comprising: determining a hazard condition in a vicinity of a vehicle (Paragraphs 0021, 0027-0029, 0032, 0034, and 0036-0042); determining a location of an operator relative to the vehicle (Paragraphs 0011, 0037, 0039, 0040); and causing, based on the hazard condition and the location of the operator relative to the  vehicle, an alert (Paragraphs 0029, 0042, 0045-0046).
Regarding claim 20, Gurghian teaches a vehicle (Figures 1-4c; Paragraphs 0009-0021), comprising: a hazard sensor (202, 203, 204, 206) configured to detect a hazard condition in a vicinity of the vehicle (Paragraphs 0043-0044 and 0052); an operator sensor (seat or door sensors, or key fob detection) configured to detect a location of an operator of the vehicle (Paragraphs 0011, 0037, 0039, 0040); and an indicator (display, speakers, seat vibrator) configured to generate, based on the hazard condition and the location of the operator, an alert (Paragraphs 0029, 0041, 0042, and 0045-0046).
It is noted that the function attributed to the indicator is interpreted as being intended use of the "indicator" because the indicator as claimed does not include structure which can inherently perform a generation of an alert based on the hazard condition and the location of the operator. An electronic controller (configured to control the indicator to alert) is required in the disclosed invention in order to cause the alert of the indicator based on the hazard condition and the location of the operator. The rejection above cites the function as being taught by the reference, although the actual performance of the function is not required in the prior art teaching.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747